Citation Nr: 0940296	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  07-06 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to an earlier effective date than August 24, 
2005, for a grant of a 70 percent rating for bilateral 
hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from October 1946 to March 
1947 and September 1951 to September 1954.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a July 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Nashville, Tennessee, (hereinafter 
RO).  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record reveals no indicia of combat or a diagnosis of 
PTSD.  

2.  The occurrence of any of the claimed in-service stressors 
has not been supported by credible corroborating evidence. 

3.  It was not factually ascertainable from any document 
dated or received prior to August 24, 2005, that the criteria 
for a 70 percent for bilateral hearing loss were met. 


CONCLUSIONS OF LAW

1.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2009). 

2.  The criteria for an effective earlier date than August 
24, 2005, for a 70 percent rating for bilateral hearing loss 
are not met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.157(b)(1); 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The duty to notify was fulfilled in the 
instant case with respect to the claim for service connection 
for PTSD by letter dated in April 2006 prior to initial 
adjudication that informed the Veteran of the information and 
evidence necessary to prevail in his claim for service 
connection for PTSD.  He was also provided a PTSD 
questionnaire at that time.  As for the claim for an earlier 
effective date for a 70 percent rating for bilateral hearing 
loss, this claim was initiated by disagreement with the 
effective dates assigned for this condition after service 
connection was granted in a September 2005 rating decision.  
As such, no further notice under the VCAA is necessary with 
respect to this claim.  See Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007).  

As for the duty to assist, the service treatment reports have 
been obtained and the record reveals two attempts by the RO 
in 2006 to obtain the Veteran's service personnel records to 
assist in the verification of his stressors.  It was noted 
that these records were destroyed by fire, and there is no 
indication that additional efforts to obtain these records 
would be successful.  Also of record is a March 2004 report 
from the Department of the Army reflecting an investigation 
to determine if the Veteran was deserving of the Purple 
Heart.  As will be discussed below, because the record does 
not reflect a credible statement from the Veteran with regard 
to stressors, the additional delay in the adjudication of the 
Veteran's claim which would result from a remand to attempt 
further verification of these stressors, or an examination to 
determine if the Veteran has PTSD, would not be justified.  
Also of record are private and VA audiometric reports, and a 
reports from an August 2005 VA audiometric examination.  
Finally, the Veteran himself stated in October 2006, that he 
had no additional evidence to present and expressed a desire 
to have his appeal decided as soon as possible.  As such, the 
duty to assist has been fulfilled.  

II.  Legal Criteria/Analysis

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of 
Appeals for Veterans Claims held that an appellant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.
 
A.  PTSD 

Under 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303, a Veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.

Establishing service connection for PTSD requires (1) a 
current medical diagnosis of PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a causal nexus between 
current symptomatology and the specific claimed in-service 
stressor.  See 38 C.F.R. § 3.304(f); Anglin v. West, 11 Vet. 
App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 
(1998), Cohen v. Brown, 10 Vet. App. 128, 138 (1997); Suozzi 
v. Brown, 10 Vet. App. 307 (1997).  The diagnosis of PTSD 
must comply with the criteria set forth in the Diagnostic and 
Statistical Manual of Mental Disorders, 4th edition, of the 
American Psychiatric Association (DSM-IV).  See generally 
Cohen v. Brown, supra; 38 C.F.R. § 4.125.

The evidence required to support the occurrence of an in-
service stressor for PTSD varies "depending on whether or 
not the Veteran was 'engaged in combat with the enemy'. . . .  
Where . . . VA determines that the Veteran did not engage in 
combat with the enemy . . . the Veteran's lay testimony, by 
itself, will not be enough to establish the occurrence of the 
alleged stressor."  See Zarycki v. Brown, 6 Vet. App. 91, 98 
(1993).  The requisite additional evidence may be obtained 
from sources other than the Veteran's service medical 
records.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), 
aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table); see also 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); Doran v. 
Brown, 6 Vet. App. 283 (1994); Zarycki v. Brown, supra.

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C.A. § 1154(b), requires that 
a Veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  The 
Board is bound by the holding of the General Counsel opinion.  
38 U.S.C.A. § 7104(c) (West 2002).  Pursuant thereto, a PTSD 
claim is to be evaluated based upon "all pertinent evidence 
in each case, [with] assessment of the credibility, probative 
value, and relative weight of the evidence," with "no 
statutory or regulatory limitation on the types of evidence 
that may be used in any case to support a finding that a 
Veteran engaged in combat with the enemy."  Id.  If the 
evidence establishes that the Veteran engaged in combat with 
the enemy and his or her claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's service, his or her lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
Id. 

Where a determination is made that the Veteran did not engage 
in combat with the enemy, or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not 
be enough to establish the occurrence of the alleged 
stressor.  See Moreau, Dizoglio, supra.  In such cases, the 
record must contain corroborative evidence that substantiates 
or verifies the Veteran's testimony or statements as to the 
occurrence of the claimed stressor.  See West v. Brown, 7 
Vet. App. 70, 76 (1994); Zarycki v. Brown, supra.

The Veteran's DD Form 214 reflects service with the United 
States Army in an armored unit and service in Korea during 
the Koran conflict.  None of the Veteran's awards or 
decorations listed therein is indicative of combat, although 
the Veteran has asserted stressors related to combat, to 
include being attacked while on  guard duty aboard a vessel 
in Inchon harbor and being wounded in a mortar round that 
"took off the top" of a service members head.  He also 
stated he caught his finger in the breach of his gun while 
directing fire at a hill held by the enemy and another 
occasion of having a tank "blown up from under him."  A 
statement received in October 2003 from an individual 
purporting to have served with the Veteran indicated that he 
was present in Korea in 1952 when the Veteran was struck by a 
mortar that killed a fellow service member.  The veteran 
contends that he received 3 Purple Hearts but that the awards 
are not listed on his DD Form 214 because of an argument with 
his superior.   

Contrary to the Veteran's assertions, the service medical 
records do not reflect any injuries sustained as he now 
describes.  He did, however, accidently injure his finger 
while cleaning his weapon in March 1952, (for which he is 
service connected), but with regard to the reported Purple 
Hearts, the March 2004 report from the Department of the Army 
reflects that an investigation to determine if he had any 
combat injuries did not reveal any evidence of treatment for 
wounds sustained in combat.  "It is the duty of the [Board] 
as the factfinder to determine credibility of the testimony 
and other lay evidence."  Culver v. Derwinski, 3 Vet. App. 
292, 297 (1992).  In this case, as the official service 
department evidence contradicts, rather than supports, the 
Veteran's assertions with regard to combat injuries, there is 
a question as to his credibility.  The record also does not 
reflect a diagnosis of PTSD.  

As there is also no official service department evidence of 
engagement in combat, the Veteran's statements, even if they 
were credible, are not sufficient to establish the occurrence 
of the claimed stressors.  His service stressors therefore 
must be established by official service records or other 
credible supporting evidence.  As indicated, the occurrence 
of the Veteran's asserted stressors are not supported by 
service department or objective credible evidence.  While the 
Board regrets that the service personnel records are not 
available, the lack of credibility from the Veteran with 
respect to the description of his asserted stressors weighs 
heavily against the Veteran's claim.  See Culver, supra.  
Accordingly, the Board finds the probative weight of the 
negative evidence, in particular the lack of a diagnosis of 
PTSD which could comply with DSM-IV, to exceed that of the 
positive; as such, the claim for service connection for PTSD 
must be denied.  See Cohen, Gilbert, supra; 38 C.F.R. § 
4.125.

B.  Hearing Loss

The applicable statute and regulations provide that the 
effective date of an award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

The general rule with respect to the effective date for an 
award of increased compensation is that the effective date of 
an award shall be fixed in accordance with the facts found, 
but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 2002); 38 
C.F.R. § 3.400 (2009).  An exception to that rule applies 
under circumstances where evidence demonstrates a factually 
ascertainable increase in disability during the 1-year period 
preceding the date of receipt of a claim for increased 
compensation.  In that situation, the law provides that the 
effective date of the award shall be the earliest date as of 
which it is ascertainable that an increase in disability had 
occurred, if the application is received within 1 year from 
such date.  38 U.S.C.A. § 5110(b)(2) (West 2002); 38 C.F.R. § 
3.400(o)(2) (2009); see VAOPGCPREC 12-98 (Sept. 23, 1998); 
see also Harper v. Brown, 10 Vet. App. 125 (1997) (noting 
that § 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable 
only where the increase precedes the claim (provided also 
that the claim is received within one year after the 
increase) and are not applicable when a claim is filed and 
the increase in disability is subsequently ascertainable).  
In all other cases, the effective date will be the date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(o)(1) (2009).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement, or evidencing a 
belief in entitlement, to a benefit.  38 C.F.R. §§ 3.1(p), 
3.155 (2008).  The regulation which governs informal claims, 
38 C.F.R. § 3.155, provides as follows:  "(a) Any 
communication or action, indicating an intent to apply for 
one or more benefits under the laws administered by [VA], 
from a claimant . . . may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it [the formal claim] will be 
considered filed as of the date of receipt of the informal 
claim."

Further, once a formal claim for compensation has been 
allowed or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization by VA or the uniformed services can be 
accepted as an informal claim for benefits.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim.  These provisions apply only when 
such reports relate to examination or treatment of a 
disability for which service connection has been previously 
established or when a claim specifying the benefit sought is 
received within one year from the date of such examination, 
treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); 
see also 38 C.F.R. § 3.155(a).

In analyzing the last sentence of 38 C.F.R. § 3.157(b)(1), 
the Board observes that the regulation contain two 
alternative requirements.  The first is that the VA (or the 
uniformed services) or medical reports must refer to 
examination or treatment of a disability for which service 
connection has previously been established.  This comports 
with the first criterion in the first sentence of subsection 
(b); that a formal claim for compensation must have been 
allowed.  The other alternative criterion of 38 C.F.R. § 
3.157(b)(1) is that a claim specifying the benefit sought is 
received within one year from the date of the VA medical 
record.  This clearly applies to disabilities other than 
those for which service connection has been established.  
However, this last sentence must be interpreted in light of 
the rest of the subsection.  The first sentence of subsection 
(b) states an initial requirement, either that a formal claim 
for compensation must have been allowed or that a formal 
claim for compensation has been denied by reason that the 
disability is not compensable in degree.  The last sentence 
of sub-subsection (b)(1) clarifies that the medical reports 
must relate to the disability for which service connection 
has been established or that a claim be submitted within the 
year.  This last phrase clearly refers to disabilities for 
which service connection has not been established.

Thus, in fixing an effective date for an award of increased 
compensation, VA must make two determinations.  It must 
determine when a claim for increased compensation was 
received, and when a factually ascertainable increase in 
disability occurred.  VA must look to all communications from 
a claimant that may be interpreted as applications or claims 
- formal and informal - for increased benefits and is 
requested to identify and act on informal claims for 
benefits.  See Servello v. Derwinski, 3 Vet. App. 196 (1992).

Rating for hearing loss are determined by a table for rating 
purposes (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment, established by a 
State-licensed audiologist including a controlled speech 
discrimination test (Maryland CNC), and based upon a 
combination of the percent of speech discrimination and the 
pure tone threshold average which is the sum of the pure tone 
thresholds at 1000, 2000, 3000, and 4000 Hertz divided by 
four.  See 38 C.F.R. § 4.85.  

Following a May 2005 Board decision which granted service 
connection for bilateral hearing loss, a September 2005 
rating decision granted service connection for this condition 
at a noncompensable rating, effective from October 16, 1998, 
and a 70 percent rating effective from August 24, 2005, the 
date of a VA audiometric examination.   

The Veteran asserts that he has had ten hearing tests since 
1998 that should demonstrate entitlement to a compensable 
rating for bilateral hearing loss prior to August 24, 2005.  
The record does reflect reports from private audiometric 
testing in May 1999 that were said to reveal "severe or 
profound" hearing loss.  However, speech discrimination 
tests were not conducted at that time.  An October 2000 VA 
outpatient treatment report noted that he Veteran was 
attempting to get hearing aids and reflected a history of 5 
prior hearing tests.  Audiometric testing at a VA medical 
facility in April 2001 revealed poor word recognition and 
audiometric results that showed bilateral moderate to severe 
bilateral hearing loss.  The examiner noted that results from 
the testing were not suitable for ratings purposes.  It was 
indicated that the Veteran was going to be fitted for hearing 
aids.  A July 2001 VA audiology note indicates the Veteran 
was fitted for hearing aids.  The Veteran was afforded a VA 
audiological examination in March 2003 that resulted in pure 
tone thresholds and speech recognition scores that were not 
consistent for ratings purposes.  Thereafter, the record does 
not reflect any recorded pure tone threshold results until 
the August 24, 2005, VA examination.  It was indicted in the 
reports from this examination that due to the severity of the 
Veteran' hearing loss, formal speech reception and word 
recognition testing could not be completed.  

While the Board has considered the Veteran's assertions, the 
record does not reflect results from the type of audiometric 
testing required for ratings purposes as listed at 
38 C.F.R. § 4.85 until the August 24, 2005, VA examination.  
Thus, review of the evidence reveals no medical report dated 
or received prior to August 24, 2005, from which it is 
factually ascertainable that a compensable rating for 
bilateral hearing loss was warranted under 38 C.F.R. § 4.85.  
As such, an effective date prior to August 24, 2005, for the 
70 percent rating for bilateral hearing loss would not be 
warranted.  38 C.F.R. § 3.157(b)(1).  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an effective date earlier than August 24, 
2005, for a grant of a 70 percent rating for bilateral 
hearing loss is denied.  



___________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


